Case 2:20-cv-08700-DMG-MAA Document 31 Filed 03/08/21 Page 1 of 2 Page ID #:180




  1
  2
  3
  4
  5
  6
  7
  8
  9                      UNITED STATES DISTRICT COURT
 10                    CENTRAL DISTRICT OF CALIFORNIA
 11
      CRAFTSHACK, INC.,                        Case No.: CV 20-8700-DMG (MAAx)
 12
 13   Plaintiff,                               ORDER RE DISMISSAL OF
                                               ACTION WITH PREJUDICE [30]
 14   v.
 15
      DRIZLY, LLC,
 16
 17   Defendant.

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                        1
Case 2:20-cv-08700-DMG-MAA Document 31 Filed 03/08/21 Page 2 of 2 Page ID #:181




  1        Based on the parties’ stipulation [Doc. # 30], and good cause appearing,
  2        IT IS HEREBY ORDERED that:
  3        1.    The above-captioned action is dismissed with prejudice; and
  4        2.    The parties will each bear their own respective costs and attorneys’ fees
  5              as incurred against one another in connection with this action.
  6
  7
      DATED: March 8, 2021                 ________________________________
  8                                        DOLLY M. GEE
  9                                        UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                            2
